



Exhibit 10.18


MANNING & NAPIER, INC.
2011 EQUITY COMPENSATION PLAN

STOCK OPTION AGREEMENT
STOCK OPTION AGREEMENT (this “Agreement”), dated as of January 30, 2019, by and
between Manning & Napier, Inc., a Delaware corporation (the “Company”), and Marc
Mayer (the “Participant”).
W I T N E S S E T H:
WHEREAS, the Company adopted the Manning & Napier, Inc. 2011 Equity Compensation
Plan (the “Plan”), which authorizes, among other things, the grant of options to
purchase shares of the Company’s Class A common stock, $.01 par value (“Class A
Stock”), to officers and employees of the Company; and
WHEREAS, the Committee has determined that it would be in the best interests of
the Company to grant the option set forth herein.
NOW, THEREFORE, the parties hereto hereby agree as follows:
1.Definitions. Capitalized terms not defined in this Agreement shall have the
meaning ascribed to such terms in the Plan.
2.    Grant of Option. Subject to the terms and conditions of the Plan and as
set forth herein, the Company hereby grants to the Participant, as of the date
hereof, an option (the “Option”) to purchase from the Company all or any part of
an aggregate number of 3,000,000 shares of Class A Stock. The Option shall be
treated as a nonqualified stock option.
3.    Exercise Price. The Option shall become exercisable at a per share price
of $2.01 (the “Exercise Price”).
4.    Vesting. Subject to such further limitations as are provided in the Plan
and as set forth herein, the Option shall vest according to the schedule
attached hereto as Schedule A, provided that the Participant continues to be
employed by the Company through the applicable vesting date.
5.    Termination of Option.
(a)    The Option, to the extent not previously exercised and subject to the
remainder of this Section 5, shall terminate and become null and void at the
close of business on the date that is the fourth anniversary of the applicable
vesting date (each, an “Option Expiration Date”).
(a)    Except as otherwise provided in Sections 5(c) and (d) below, upon
termination of the Participant’s employment with the Company, the Option, to the
extent not previously exercised, shall terminate and become null and void 90
days after such termination of





--------------------------------------------------------------------------------





the Participant’s employment, or upon the applicable Option Expiration Date,
whichever occurs first.
(b)    Upon termination of the Participant’s employment by reason of the
Participant’s death or “Disability” (as defined in the Employment Agreement by
and between the Company and the Participant, effective as of January 30, 2019
(the “Employment Agreement”)), the Option, to the extent not previously
exercised, shall terminate and become null and void 12 months after such
termination of the Participant’s employment, or upon the applicable Option
Expiration Date, whichever occurs first.
(c)    Upon termination of the Participant’s employment by the Company for
“Cause” (as defined in the Employment Agreement) or the Participant’s
resignation without “Good Reason” (as defined in the Employment Agreement), the
Option: (i) to the extent not previously vested, shall terminate and become null
and void; and (ii) to the extent vested but not previously exercised, shall
terminate and become null and void 90 days after such termination or
resignation, or upon the applicable Option Expiration Date, whichever occurs
first.
6.    Exercisability.
(a)    Upon termination of the Participant’s employment, the Option shall be
exercisable only to the extent that the Option is vested and is in effect on the
date of such termination of the Participant’s employment.
(a)    To the extent exercisable, the Option may be exercised by a legal
representative on behalf of the Participant in the event of Disability, or, in
the case of the death of the Participant, by the estate of the Participant or by
any person or persons who acquired the right to exercise the Option by bequest
or inheritance or by reason of the death of the Participant.
7.    Manner of Exercise.
(a)    The Option may be exercised in full at one time or in part from time to
time to the extent vested by giving written notice, signed by the person
exercising the Option, to the Company, stating the number of shares of Class A
Stock with respect to which the Option is being exercised and the date of
exercise thereof, which date shall be at least five days after the giving of
such notice.
(a)    Full payment by the Participant of the Exercise Price for the shares of
Class A Stock purchased shall be made on or before the exercise date specified
in the notice of exercise by any of the following methods, at the Participant’s
election: (i) delivery of cash or check payable to the order of the Company in
an amount equal to such Exercise Price; (ii) subject to the Committee’s
discretion, delivery of shares of Class A Stock owned by the Participant having
a Fair Market Value equal in amount to such Exercise Price (except where payment
by delivery of shares of Class A Stock would adversely affect the Company’s
results of operations under U.S. generally accepted accounting principles or
where payment by delivery of shares of Class A Stock outstanding for less than
six months would require application of securities laws relating to profit
realized on such shares); (iii) withholding shares of Class A Stock with an
aggregate Fair Market Value equal to the


2



--------------------------------------------------------------------------------





aggregate Exercise Price (unless the Company or MN Group is precluded or
restricted from doing so under debt covenants); (iv) by other means acceptable
to the Committee; or (v) by any combination of the foregoing.
(b)    Upon exercise of the Option in the manner prescribed by this Section 7,
delivery of a certificate for the shares of Class A Stock then being purchased
shall be made at the principal office of the Company to the person exercising
the Option within a reasonable time after the date of exercise specified in the
notice of exercise.
8.    Malus Clawback. If the Board or the Committee determines, in its sole
discretion, that Participant engaged in fraud or misconduct as a result of which
the Company is required to, or decided to, restate its financial statements, the
Committee may, in its sole discretion, impose any or all of the following: (a)
immediate expiration of the Option, whether vested or not, if granted within the
first 12 months after issuance or filing of any financial statement that is
being restated (the “Recovery Measurement Period”); and (b) payment or transfer
to the Company of the Gain from the Option, where the “Gain” consists of the
greatest of (i) the value of the Option on the grant date if within the Recovery
Measurement Period, (ii) the value of the Option during the Recovery Measurement
Period, as determined on the date of the request by the Committee to pay or
transfer, (iii) the gross (before tax) proceeds you received from any sale of
the shares of Class A Stock during the Recovery Measurement Period, and (iv) if
transferred without sale during the Recovery Measurement Period, the value of
the shares of Class A Stock when so transferred. The amount paid or transferred
to the Company shall be adjusted to reflect any adjustment to the number of
shares of Class A Stock covered by the Option that actually vest after
application of the performance vesting schedule in Exhibit A. This remedy is in
addition to any other remedies that the Company may have available in law or
equity. Payment is due in cash or cash equivalents within 10 days after the
Committee provides written notice to you that it is enforcing this provision.
Payment will be calculated on a gross basis, without reduction for taxes or
commissions. The Company may, but is not required to, accept retransfer of
shares of Class A Stock in lieu of cash payments.
9.    Non-Transferability. The Option, and any interest therein, shall not be
assignable or transferable by the Participant other than by will or the laws of
descent and distribution and shall be exercisable during the lifetime of the
Participant only by the Participant or the Participant’s legal representative.
The Option shall terminate and become null and void immediately upon the
bankruptcy of the Participant, or upon any attempted assignment or transfer
except as herein provided, including without limitation, any purported
assignment, whether voluntary or by operation of law, pledge, hypothecation or
other disposition, attachment, trustee process or similar process, whether legal
or equitable, upon the Option.
10.    Stock Retention. The Participant agrees to retain and hold 40 percent of
the net number of shares of Class A Stock received from the exercise of the
Option until termination of the Participant’s employment.
11.    No Special Rights. Neither the granting of the Option nor its exercise
shall be construed to confer upon the Participant any right with respect to the
continuation of his employment with the Company (or any Affiliate of the
Company) or interfere in any way with the right of the Company (or any Affiliate
of the Company), subject to the terms of any separate agreement to the


3



--------------------------------------------------------------------------------





contrary, at any time to terminate such employment or to increase or decrease
the compensation of the Participant from the rate in existence as of the date
hereof.
12.    Taxes. The Participant represents and warrants that he understands the
federal, state and local income tax consequences of the granting of the Option
to the Participant and the exercise thereof. It is understood that all matters
with respect to the total amount of taxes to be withheld in respect of any such
compensation income shall be determined by the Company. To the extent that the
Company is required to withhold any such taxes, the Participant may satisfy such
tax withholding by one or more of the following means: (a) remitting to the
Company in cash an amount sufficient to satisfy any federal, state, local or
other withholding tax obligations; (b) to the extent permitted by applicable
law, having the Company withhold a number of shares of Class A Stock having an
aggregate Fair Market Value on the date such withholding tax obligation arises
equal to an amount sufficient to satisfy any federal, state, local or other
withholding tax obligations; or (c) having the Company deduct from any payments
of any kind otherwise due to the Participant the aggregate amount of any
federal, state, local or other withholding tax obligations, provided that if
such payments are inadequate to satisfy such withholding tax obligations, or if
no such payments are due or to become due to the Participant, then, the
Participant agrees to provide the Company with cash funds or make other
arrangements satisfactory to the Company regarding such payment. In the event
that the Participant fails to make arrangements with the Company to satisfy in
full its federal, state, local or other withholding tax obligations, the Company
shall have the right to collect such tax withholding using the methods provided
by clauses (b) and (c).
13.    Restrictive Covenants. In consideration of the granting of the Award, the
Participant agrees to be bound by the restrictive covenants set forth in the
Employment Agreement. The Participant acknowledges and agrees that the
provisions of this Section 13 shall survive and be enforceable by the Company
after the Participant ceases to be an employee of the Company, MN Group or any
of their Affiliates.
14.    No Rights of Shareholder. The Participant shall not be deemed for any
purpose to be a shareholder of the Company with respect to the Option except to
the extent that shares of Class A Stock shall have been issued to the
Participant upon exercise of the Option.
15.    Notices. Any communication or notice required or permitted to be given
hereunder shall be in writing, and, if to the Company, to its principal place of
business, Attention: Secretary, and, if to the Participant, to the address as
appearing on the records of the Company. Such communication or notice shall be
deemed given if and when (a) properly addressed and posted by registered or
certified mail, postage prepaid, or (b) delivered by hand.
16.    Incorporation of Plan by Reference. The Option is granted pursuant to the
terms of the Plan, the terms of which are incorporated herein by reference, and
the Option shall in all respects be interpreted in accordance with the Plan. In
the event of any inconsistency between the Plan and this Agreement, the Plan
shall govern. The Committee shall interpret and construe the Plan and this
Agreement, and their interpretations and determinations shall be conclusive and
binding upon the parties hereto and any other person claiming an interest
hereunder, with respect to any issue arising hereunder or thereunder.


4



--------------------------------------------------------------------------------





17.    Amendment. The Committee may amend this Agreement, prospectively or
retroactively, provided that the Agreement as amended is consistent with the
terms of the Plan, and further provided that, other than as the Committee may
deem necessary or appropriate to comply with applicable law, including without
limitation the provisions of Section 409A of the Code, no amendment or
modification may adversely affect the rights of the Participant without his or
her consent. An amendment or modification of this Agreement that is necessary or
appropriate to comply with applicable law or that does not adversely affect the
rights of the Participant may be made without the consent of the Participant.
18.    Entire Agreement. This Agreement and the Employment Agreement constitute
the entire agreement of the parties hereto with respect to the matters contained
herein and constitute the only agreement between the parties with respect to the
matters contained herein.
19.    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
20.    Acknowledgement. The Participant acknowledges receipt of a copy of the
Plan.
21.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, but without regard to its
principles of conflicts of law. In the event any provision of this Agreement
shall be held invalid, illegal or unenforceable, in whole or in part, for any
reason, such determination shall not affect the validity, legality or
enforceability of any remaining provision, portion of provision or this
Agreement overall, which shall remain in full force and effect as if the
Agreement had been absent the invalid, illegal or unenforceable provision or
portion thereof.
22.    Section 409A. The Option is intended to be exempt from Section 409A of
the Code, and the Plan and this Agreement shall be administered and interpreted
consistent with such intent. Notwithstanding the foregoing, the Company makes no
representations that the Option is exemption from Section 409A of the Code, and
in no event shall the Company or any Affiliate be liable for all or any portion
of any taxes, penalties, interest or other expenses that may be incurred by the
Participant on account of a violation of Section 409A of the Code.
[SIGNATURE PAGE TO FOLLOW]




5



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.
MANNING & NAPIER, INC.




By: /s/ Sarah C. Turner
Name: Sarah C. Turner
Title:    Corporate Secretary




PARTICIPANT


/s/ Marc Mayer
Marc Mayer
                        


6



--------------------------------------------------------------------------------






SCHEDULE A

VESTING SCHEDULE


Provided that the Participant continues to be employed by the Company through
the applicable Vesting Date, and subject to earlier termination under Section 5
of this Agreement, the Option shall vest for the applicable number of shares of
Class A Stock set forth in the table below on the date that the average closing
price per share of Class A Stock equals or exceeds the applicable target price
per share of Class A Stock set forth in the table below for 20 consecutive
trading days (a “Vesting Date”) if such Vesting Date occurs on or before the
applicable date set forth in the table below by which such average closing price
must be achieved or exceeded for the Option to vest. Notwithstanding the
foregoing, all rights in and to the Option and the number of shares of Class A
Stock to the extent not vested as of the applicable date by which such average
closing price must be achieved or exceeded shall terminate and become null and
void.
Number of Options to Vest
Target Price that Must Be Achieved or Exceeded for Options to Vest
Date that Target Price Must Be Achieved or Exceeded for Options to Vest
400,000
$3.25
12/31/2021
289,000
$3.75
12/31/2021
289,000
$4.25
12/31/2022
289,000
$4.75
12/31/2022
289,000
$5.25
12/31/2023
289,000
$5.75
12/31/2023
289,000
$6.25
12/31/2024
289,000
$6.75
12/31/2024
289,000
$7.25
12/31/2025
288,000
$7.75
12/31/2025







7

